95 U.S. 168 (____)
RAILROAD COMPANY
v.
HECHT.
Supreme Court of United States.

*170 Mr. U.M. Rose for the plaintiff in error cited Oliver v. Memphis Railroad Co., 30 Ark. 129; St. Louis Railroad Co. v. Loftin, id. 693; Bronson v. Kinzie, 1 How. 311; Commonwealth v. United States Bank, 2 Ashm. (Pa.) 349; Aurora Turnpike Co. v. Holthouse, 7 Ind. 59; Powell v. Sammons, 31 Ala. N.S. 552; Cairo & Fulton Railroad Co. v. Turner, 31 Ark. 494.
No counsel appeared for the defendants in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The single question presented by this record is whether a statute which prescribes a mode of service of judicial process upon the Cairo and Fulton Railroad Company, different from that provided for in its charter, is void because it impairs the obligation of a contract. The regulation of the forms of administering justice by the courts is an incident of sovereignty. The surrender of this power is never to be presumed. Unless, therefore, it clearly appears to have been the intention of the legislature to limit its power of bringing this corporation before its judicial tribunals to the particular mode mentioned in the charter, the subsequent legislation upon that subject was not invalid. The provision of the charter relied upon is in these words: "Process on said company shall be served on the president by leaving a copy to his address, at the principal office of the corporation, in the hands of any of its officers. The said corporation shall have power to establish a principal office at such place as they may see fit, and the same to change at pleasure." As against the government, the word "shall," when used in statutes, is to be construed as "may," unless a contrary intention is manifest. Here no such intention appears. The largest latitude is given the company in respect to the location of its principal office; and it can hardly be supposed that the legislature meant to deprive itself of the power of providing another mode of service, if that specified was found to be inconvenient or unwise. The provision is one which evidently belongs to remedies against the corporation, and not to the grant of rights. As to remedies, it has always been held that the legislative power of change may be exercised when it does not affect injuriously rights which have been secured. Sturgess v. Crowninshield, 4 Wheat. 122.
Judgment affirmed.